Oliveb, Chief Judge:
This appeal for reappraisement relates to five cases of candles that were exported from Germany and entered at the port of New York.
The case is before me on an oral stipulation of submission wherein the parties have agreed that “the proper dutiable value of all of the merchandise as invoiced is correct,” less $1,024.03, which amount was inadvertently included in the total entered value.
On the agreed facts, I hold the proper dutiable value of all of the items in question to be $1,376.17. Judgment will be rendered accordingly.